REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 and 17-20, in the reply filed on 01/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 13-16 are withdrawn from consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The term “processor”, recited in independent claims 1 and 17, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 13-16 directed to Group II, a patentably distinct subcombination, non-elected without traverse.  Accordingly, claims 13-16 are being cancelled.

The application has been amended as follows:   CANCEL CLAIMS 13-16.

Allowable Subject Matter
Claims 1-12 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The most relevant prior art found during the search is Flehmig et al. (US 9,296,383 B2), who teaches the following, except for element highlighted in italicized bold below:

Regarding claim 1, a server comprising: 

a processor (figure 1, numeral 110; 


    PNG
    media_image1.png
    162
    655
    media_image1.png
    Greyscale


 ) configured to: 

recognize a target object extracted from image information (

    PNG
    media_image2.png
    549
    711
    media_image2.png
    Greyscale



determine a priority for each vehicle behavior scenario based on an accident rate for the each vehicle behavior scenario among a plurality of patterns similar to a mother pattern of the recognized target object ( 

    PNG
    media_image3.png
    490
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    459
    689
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    787
    686
    media_image5.png
    Greyscale






transmit, to a vehicle, the priority for the each vehicle behavior scenario; and

a storage configured to store at least one of: 
information regarding an image similar to the target object;
target object information; 
pattern information for each target object;
vehicle behavior scenario information (

    PNG
    media_image6.png
    702
    691
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    306
    697
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    179
    666
    media_image8.png
    Greyscale

); or 
priority information for the each vehicle behavior scenario based on the target object (

    PNG
    media_image9.png
    606
    674
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    123
    716
    media_image10.png
    Greyscale

).
among a plurality of patterns similar to a mother pattern of the recognized target object”.

Independent claim 17 recite an equivalent limitation and is therefore allowable for the same reason as follows:  “determining, with the processor, a priority for each vehicle behavior scenario based on an accident rate for the each vehicle behavior scenario among the plurality of patterns”.  

The remainder of the claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665